Affirmed and Memorandum Opinion filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00768-CR

                           JAMES KEITH, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1349374

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to aggravated assault of a family member
and the trial court placed appellant on deferred adjudication community
supervision. The State filed a motion to adjudicate on multiple grounds. Appellant
entered a plea of not true to all the allegations. After a hearing, the trial court
found appellant violated the terms and conditions of his community supervision,
adjudicated appellant’s guilt and sentenced him to confinement for twelve years in
the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2